﻿I should like to begin by expressing the gratitude of my delegation to the outgoing President of the General Assembly, Mr. Indalecio Lie'vano of Colombia.
75.	Secondly, I should like to congratulate President Salim most warmly on his unanimous election to the presidency of the thirty-fourth session of the United Nations General Assembly. At the age of 37, he is the youngest person ever to have been elected to that high office. In the short time during which he has presided over this Assembly, he has already impressed us with his efficiency, competence and fairness.
76.	I should also like to pay a sincere tribute to our Secretary-General, Mr. Kurt Waldheim. He is a tireless worker and traveller in search of world peace and of peaceful and constructive solutions to international problems. During the past year he visited the countries of East and South-East Asia in order to learn from their leaders about the problems of their region. We also commend the Secretary-General's initiative in convening the Meeting on Refugees and Displaced Persons in South-East Asia, held in Geneva from 20 to 21 July 1979.
77.	I propose to depart from the usual practice of focusing attention on numerous specific regional and national issues. My delegation will deal with those when they come up for consideration.
78.	The close of a decade is conventionally the occasion for a retrospective assessment of the past to discern what the future holds for us. The 1970s, which we are leaving behind, has by all accounts been the most disastrous decade for mankind since the end of the Second World War. In comparison with it, the preceding two and a half decades were years of steady achievement for most of mankind; and even those who experienced disappointments and setbacks were hopeful that, given time and effort, they could correct their errors and join the mainstream of progress and advancement.
79.	The 1970s have rudely shattered this easy optimism about the future. A great many things have happened during the 1970s to convince some people that the era of uninterrupted progress is over and that mankind has entered a new cycle of chaos and disintegration. There is an all-pervading uneasiness that we are inhabitants of a planet where more and more things are getting out of control and that we are plunging towards some undisclosed disaster. Not a day passes without world leaders meeting to reverse this drift but their failures so far leave the impression that they are trying to manage the unpredictable.
80.	It is true that the decades preceding the 1970s were marked by crises too. They, too, had their moments of anxiety and uncertainty. But by and large they were manageable crises: temporary aberrations in an otherwise stable world order.
81.	The crisis of the 1970s is of a different order of magnitude. It attacks the accepted foundations of the system, suggesting strongly that they can no longer bear the load of human problems. The system's potential has been used up. It has reached the point of exhaustion, decay and spreading chaos. It is what sociologists call a systemic crisis and the 1970s have given clear warnings that were drifting towards such a crisis. A feature of systemic crisis is that it infects all subsystems—political, economic, social and ideological. It embraces all nations and the crisis afflicts the rich and advanced nations as well as the poor and developing nations.
82.	What I want to do is direct the Assembly's attention to the global crisis because it embraces us all and, if left unresolved, can affect solutions to regional and national problems, for these, too, have their roots in the global convulsion. I can think of no better forum for the resolution of the global crisis than the United Nations. Collectively the 152 nations present here represent all of humanity. The global crisis which threatens us is not the creation of Providence, but the consequence of sins of commission and omission on the part of all of us represented here. Since the crisis is of our making, it is also within our capacity, provided we have the courage to face up to new realities, to undo what we have done. That is why I do not believe that the ongoing crisis is irreversible or that we should resign ourselves to the inevitability of disaster.
83.	If we approach the present crisis in a spirit of resignation or, as some of us are inclined to do, minimize the importance and extent of the global crisis, then the 1980s will inflict far greater damage and human suffering than that exacted by the 1970s. It is my considered view that the weight of the crisis, as in the 1970s, will bear down more heavily on the third-world countries than on rich, advanced societies. Some of us may find satisfaction in the sorry plight of the developed and rich countries. True, the rich countries are going through the torments of political instability, sluggish economies and growing unemployment. But their sufferings are of a different order from those rampant in the third world. The victims of the crisis in developed societies are buffered by various forms of welfare assistance which may not make life satisfactory for them but prevent it from being a Iife-or-death struggle. The rich countries can ride the crisis better and emerge when the crisis ends—as it eventually must—battered and bruised certainly, but without having lost their powers of recuperation. A dramatic illustration of this thesis is the example of Japan and Germany. Both those countries suffered nearly total destruction politically, economically and institutionally. Yet within a decade or so they recovered sufficiently to exceed their pre-war achievements first in the economic field and now in other spheres of endeavour. This is because bombs and enemy occupation, including colonial and imperial occupation, could not destroy the accumulated knowledge and skills of those two peoples or their patriotic will to undertake the great sacrifices and stringent discipline necessary for their national recovery. That is the miracle of Germany and of Japan.
84.	The impact of the crisis on third-world countries is of a different order altogether. Foremost among the disasters it has brought is that, as the danger of open conflict between the rich, advanced nations has receded, the third-world countries have been emerging as the arenas for international turmoil and conflicts. These initially take the form of conflicts between third-world countries, but, because modern wars have to be fought with sophisticated arms that only advanced nations can provide, these bilateral and multilateral third-world conflicts can easily be converted, as they now are, into proxy wars for great Powers.
85.	Since 1945 there have been in all some 135 major and minor wars involving some 80 countries and responsible for some 25 million casualties. With rare exceptions the armies involved were from third-world countries. Today the fighting armies are wholly from third-world countries. The great Powers have so perfected the technique of proxy wars that it would not be necessary for advanced, rich nations to fight future wars on their own soil, or to use their nationals, their citizens, as cannon-fodder. Why should they, when third-world countries provide the cockpits and the cannon-fodder, wittingly or unwittingly?
86.	If the global crisis is left unresolved, the indications are that in the 1980s civil wars, small-nation wars and proxy wars will spread further in the third world. Already across southern Asia, South-East Asia, the Middle East, Africa and Central America, border and territorial disputes, recollections of injustices from times past and social upheavals are igniting countless conflicts among comrades and brothers in underdeveloped countries. All these conflicts are ripe for conversion into great-Power proxy wars. Though I welcome the detente between the great Powers, we in the third world should be aware of the dangerous implications it has for us. The detente is an understanding between the great Powers that under no condition will they wage war directly against one another because nuclear wars imply mutual annihilation. That is what detente is all about.
87.	But nowhere does detente repudiate great-Power rivalry or resort to proxy wars. So it is inevitable that the third world should provide the arenas for proxy, wars. That this could be the trend is evidenced by the militarization of an increasing number of third-world countries, most of them desperately poor, through the supply and sale of arms by advanced countries.
88.	An even more telling evidence of militarization is the third world's share of global military expenditure over the past decade. According to an estimate made some five years ago, it shot up from 15 percent of total global expenditure to 23 per cent in the third-world countries. In the light of the proliferation of new wars since then, such as the major one in Indo-China, the percentage has probably increased. A quarter of the third world devotes more than a quarter of its public spending to arms. This is the militarization of the third world.
89.	One significant point worth noting about these wars, whether proxy or not, is that they can be switched on and off at will by the half dozen or so of the world's major arms suppliers. The arms supplier can call the tune to which his desperate clients must dance. The proxies, having liberated themselves from classical imperialism, are now in bondage to new forms of imperialism—perhaps not as visible as the earlier version, but affording as much control by the overlord over his subordinates as was afforded by the earlier imperialism. When third-world armies can be induced to operate on an intercontinental basis where their national interests are not even remotely affected, then we get a measure of the powers of control this new imperialism can exert.
90.	This control is based on exploitation of the petty and, from the point of view of the great Power, totally irrelevant ambitions of a growing number of small nations. This has contributed in significant measure to the crisis of the 1970s.
91.	Nationalism, initially a positive and constructive force in third-world countries, has now entered a destructive and reactionary phase. It is now reproducing in the third world the errors and distortions that European nationalism produced in its immature historical phase. Third-world nationalism has entered its phase of racial, religious and cultural persecutions. The solidarity which transcended racial, religious and cultural differences has weakened or totally collapsed in many third-world countries. The third-world countries quite justifiably charged their former imperial rulers with racial discrimination, and yet an increasing number of them now adopt this terrible vice as necessary for national dignity and survival. I need only draw the attention of this Assembly to the openly-declared policy of Viet Nam of ejecting millions of its nationals who have lived for generations in that country for no reason other than that they are ethnic Chinese.
92.	Racialism is not a monopoly of Europe: we have adopted that vice. I mention this only as an instance of the growing tendency of third-world nationalism to adopt the vices of its former imperial masters, while carefully eschewing some of their virtues. And this tendency has now culminated in the greatest vice of all: the emergence of third-world imperialism. In the 1970s we had many instances of a third-world country invading another and absorbing it outright for the greater glory of the fatherland, or setting up suppliant puppet regimes. We are learning: picking up the vices of our former masters, but not their virtues.
93.	The ongoing invasion of Kampuchea by Viet Nam is but a recent example of emerging third-world imperialism. An interesting feature of the war now going on in Indo-China is that the proxies, as well as their patrons, all profess the Communist faith: Viet Nam, Kampuchea, China, the Soviet Union.
94.	So the crisis of the 1970s brought to the surface the hidden fact that wars are not wholly a capitalist phenomenon, and nor are aggression and imperialism. In fact, today capitalist States live far more amicably with one another than do Communist States or those that claim inspiration from that doctrine.
95.	These, then, are some of the weaknesses, largely self-induced, within third-world countries which make them easy candidates for proxy wars. Unless these weaknesses, which are spreading rapidly throughout developing countries, are remedied, the 1980s may see many of them broken and battered beyond recovery, or once more enslaved to mighty nations. It may take some of them many generations more to shake off the new servitude because, unlike the first, its chains are nearly invisible and its operations too complex and subtle for identification and resistance. The enthusiasm and utter sincerity with which proxies, wittingly or unwittingly, promote the interests of their patrons is evidence of the tantalizing invisibility of the new imperialism which some advanced nations are erecting. Most proxies sincerely believe that their patrons give lavish aid and assistance to the military efforts of small nations and risk conflicts with other great Powers simply to further the happiness and the trivial ambitions of their proxies. The proxies may have serious reservations about this in private, but their public enthusiasm is incredible. It underlines my belief that once a hold has been secured the proxy has little free will left.
96.	These aberrations can be taken as unmistakable warnings to the third world that greater tragedies await it if it does not correct its accumulating errors. I believe that these errors can be rectified and that the disaster that could engulf us can be averted. We can and should do it in the 1980s. After that, it may be nearly impossible for the third-world countries to change course. But to reverse this drift towards disaster, it is necessary for the third world to recognize that it has committed and is committing errors, instead of attributing its difficulties to its imperial past and to the machinations of the rich advanced nations. Certainly, our imperial past is a factor, but with each passing day the consequences of imperialism are becoming more tenuous and our problems are increasingly the consequence of our own actions. Many of us discarded colonialism and imperialism some 30 years ago; to keep on invoking the past as responsible for our present condition is to ignore that this is the consequence of what we ourselves have done since independence. The fact that some third- world, countries are doing better in coping with the present crisis suggests strongly that what we do, rather than what a vanished imperialism did, is the primary source of our difficulties.
97.	Equally, I admit that the rich and advanced nations are not exactly bending over backwards to help us. On the contrary, if the 1970s are any guide, political and economic stability in third-world countries is not high on the advanced nations' priority list. As I elaborated earlier, great-Power rivalry requires the ignition of safe proxy wars, and proxy wars are more possible if there is an unstable third world. 
98.	In the economic field, the post-war zeal on the part of the rich countries for promoting economic development in third-world countries has evaporated. There are many reasons for this, one of which is the ending of the first cold war and the advent of detente. The need to win over cold-war allies from the third world is therefore not as pressing as it once was.
99.	The other and more important reason is the fear, on the part of developed countries, of competition from economically successful third-world countries. A number of third-world countries, primarily from east and south-east Asia and from Latin America, have demonstrated a capacity to compete successfully with advanced countries in an expanding range of industrial products. Initially these were simple manufactures like textiles, garments and foot-wear, but in the 1970s a few third-world countries were turning out more sophisticated products which compete successfully with those of advanced countries.
100.	The third-world countries which reached this level of competence were no more than a dozen, but it was enough to set off an alarm in advanced countries, which saw in such successes a possible threat to their dominant economic position and privileges should third-world countries—over a hundred of them—reach a similar level of competence in the course of time.
101.	From the economic standpoint, these fears about an economically dynamic third world are both groundless and self-defeating. But given the fact that the advanced countries had already entered a recessionary phase, this minor challenge from the third world has stimulated further protectionist tendencies. The most strident demands for protection from third-world competition have come from Western trade unions, rather than from their capitalists. The Western proletariat views the emerging third-world proletariat less as an ally and more as a foe.
102.	The protectionists from the developed world are, in effect, arguing that the post-war liberal economic order established in 1944 at Bretton Woods should be dismantled. One of the main pillars of that arrangement was free trade, with provisions for the removal of tariff barriers. And the biggest proponents of this are liberals in the developed world. They are also against the Bret- ton Woods economic order.
103.	Yet, under the Bretton Woods arrangement— though it was not wholly responsible for it—there was a sustained rise in income levels such as was never witnessed before in human history, in both developing and developed countries. Though the average figures may mask differences in the performance of individual countries, per capita income in the third-world countries under the Bretton Woods arrangements grew at an unprecedented annual rate of 3.4 percent, slightly higher than that for countries of the Organization for Economic Co-operation and Development. It is also a fact that economic growth was fastest in developing countries based on a free economy and with no inhibitions about the flow of foreign investments or multinational operations. This is a fact, unpleasant though it may be.
104.	The developing countries which are now demonstrating a capacity to compete successfully with the advanced nations are wholly those based on a free economy, those which took full advantage of the Bretton Woods agreement.
105.	For these reasons, Western protectionists are keen on scrapping the old liberal order—the Bretton Woods arrangement. What they would like to see emerge out of the ashes of the old order are more barriers to competition from third-world countries. Given such barriers, there is very little hope of third- world countries ever emerging economically and, of the few that have managed to climb up the ladder, being able to remain there for long.
106.	There is much in the criticisms advanced by proponents of the New International Economic Order which is valid, but some of the practices and attitudes of the developing countries will, I believe, work against the third world and reinforce the strength of the protectionists in rich countries.
107.	First, the developing countries cannot demand free trade while growing more and more protectionist themselves. There is possibly a case for a constructive protectionism for third-world industries in their early stages, but protectionism can become a cover to protect inefficient and uneconomic enterprises sustained largely by exploiting the local consumers. Their ability to grow by competing in the more lucrative international markets would be severely curtailed. Rich countries can afford to featherbed ailing industries, but poor countries cannot for long.
108.	The other is the confrontational approach of third-world countries towards multinationals. Admittedly, the multinationals are not philanthropic organizations: they are profit-oriented, and their loyalty is to this central fact. But when they are assured of this, they bring new technology, skills and established world markets which poor countries, given the need to operate in a global economy, cannot acquire, if ever, even over many generations.
109.	Here, some developing countries see eye to eye with the protectionists, who are perhaps even louder in their protests over the havoc wrought by Western- based multinational operations overseas. But if you read the protests of the protectionists in the developed countries carefully, you will discover that their objections are not to multinationals as such but to their operations overseas. More multinational operations overseas mean fewer jobs at home and more effective competition from third-world countries. No great multinational enterprise has been closed down in any advanced country by either industrial action or government legislation, but it would have been if it was intrinsically evil.
110.	The main point I want to put across is that it is in the long-term interests of third-world countries, whatever the shape of the New International Economic Order that will emerge, to ensure that the principle of free trade should be made a cardinal principle of that Order. Sooner or later, the present economic crisis must work itself out, and the world economy will enter a new phase of prosperity and expansion. When that comes, protectionism, if well entrenched, will once again ensure that the third-world countries get only the leftovers from the main banquet table.
111.	But to take advantage of the new prosperity, our domestic economies must be sound and dynamic. The third-world countries must re-examine brutally and frankly the many economic shibboleths which they have translated into economic policies and which have propelled them from one disaster into another. They should search other third-world countries objectively to make a compendium of economic policies that have worked and those which have not.
112.	In my view, the policies that work best are those based on free competition, with the government's role limited to protecting the people against the harshness and injustices that unrestrained competition could inflict, and redistributing the fruits of competition without deadening the competitive spirit.
113.	The other approach is economic development through government controls and bureaucratic planning. However attractive this may be in theory, in practice this has rarely worked in third-world countries: even third-world countries which believe in controls turn to the free economies of the Western world—not to the socialist economies—with demands for aid, investments, markets and technology.
114.	Underlying the turmoils and conflicts in the third-world countries, to which I referred at the start of my address, is mounting economic discontent. Sixty percent of the world's population belong to the low- income group, and they are all in the third world. Life is getting not better, but worse, for more and more people, thanks to uncontrollable population increase. We can produce statistics testifying to advances in this or that sphere of life in the third world, but growth rates can hide unpleasant realities.
115.	I can do no better than to quote an eminent World Bank official, Mahbub Ul Haq, on the real meaning of statistics about economic performances:
"When you rip aside the confusing figures on growth rates you find that for about two thirds of humanity the increase in per capita income has been less than $US 1 for the past 20 years/1
116.	What the statistics about per capita income tell us is the extent to which national wealth has grown, but not how this has been distributed among the population. If there is unequal distribution of wealth between rich and poor countries, there is also just as great a disparity in its distribution between rich and poor people within third-world countries,
117.	Therefore it is imperative in the 1980s that we approach our economic problems not in the spirit of mediaeval religious ideologues who debated and killed one another over the question of how many angels could dance on the point of a needle, but as problem- solvers who must deal with realities as they are and change them on the basis of what is possible or not possible at a given time.
118 The rich world will continue to remain indifferent to the pleas from the third world, sunk in poverty, whose main demand is that it should get a free lift on the gravy train of the rich. I do not think we are going to get any free lift, however much we shout. The hitch-hikers will, in my view, most certainly be left behind.
119.	However, a prosperous and economically dynamic third world, comprising some two thirds of the world’s population, would be sufficiently attractive to get better terms from the rich than we can now. The market-hungry rich nations would be on the doorstep of prosperous third-world countries with their money and their blueprints. Where they could make profits they would be less inclined to make mischief. They would have a vested interest in ensuring our economic and political stability, because that would provide them with their bread and butter too.
